Citation Nr: 1417714	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board notes that in a September 2010 notice of disagreement, the Veteran expressed disagreement with the RO's denial of service connection for erectile dysfunction as well as its denial of a total disability rating based on individual unemployability (TDIU) in the September 2010 rating decision.  However, in a rating decision mailed in February 2012, the RO granted the Veteran's claim for TDIU.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's erectile dysfunction manifested many years after his separation from service; is not causally or etiologically related to service; and is not caused or aggravated by his service-connected DM.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pursuant to this duty, the RO provided the required notice in a letter dated March 2010.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) as well as records of treatment by VA and non-VA providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In August 2006, March 2007, and April 2007, VA requested records of the Veteran's treatment for DM at a private hospital, but VA's letters were returned.  The Board finds therefore that VA has made reasonable efforts to obtain these records and does not have a duty to continue to pursue them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Additionally, the Veteran was provided with a VA examination in April 2010 and VA obtained an additional medical opinion from the examining physician in July 2010.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As previously acknowledged, the Veteran was afforded a hearing before a VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, the Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran has contended that service connection is warranted for erectile dysfunction, as secondary to his service-connected DM, and does not allege that his erectile dysfunction had onset during service.  Nevertheless, the Board will assess the Veteran's claim with regard to all relevant theories of entitlement.

The Veteran's STRs, which include the report of a July 1969 medical examination that was conducted contemporaneous to the Veteran's discharge from active service, is negative for reports or complaints of erectile dysfunction.  Additionally, in a July 1969 report of medical history, the Veteran did not complain of erectile dysfunction.

With regard to postservice evidence, the Veteran reported during a January 2005 VA examination that he had erectile dysfunction over the preceding two years due to his DM, which was diagnosed in 2002.  Notably, the examiner who evaluated the Veteran in January 2005 reported that it is not likely that the Veteran's erectile dysfunction is related to DM.  During an April 2010 VA examination, the examiner noted that the Veteran has multiple risk factors-extreme obesity, antecedent hypertension, and age.  He concluded that he is unable to relate the Veteran's multifactorial erectile dysfunction to his service-connected DM and cannot resolve the issue without resorting to mere speculation.  However, after the completion of diagnostic studies, the examiner provided a more definitive opinion in July 2010.  The examiner opined that in light of the multiple risk factors, the Veteran's erectile dysfunction is less likely than not caused by or aggravated by DM.

After review of the evidence, the Board finds that the Veteran cannot avail himself of the presumptions concerning chronic diseases or herbicide exposure because erectile dysfunction is not listed under 38 C.F.R. § 3.309(a) or 38 C.F.R. § 3.309(e) as a condition for which presumptive service connection under those regulations may be granted.  The Board also finds that the presumption regarding injuries alleged to have occurred in or aggravated by combat is inapplicable because the Veteran has conceded that his claimed condition started many years after his service.  38 U.S.C.A. § 1154(b). Because there is no evidence to support the occurrence of an in-service injury, direct service connection is also precluded.

In considering whether secondary service connection may be granted, the Board finds that the totality of the evidence is against establishing a nexus between the Veteran's claimed erectile dysfunction and his service-connected DM.  First, the opinion of the VA examiner who conducted the April 2010 examination and issued an opinion in July 2010 is against a finding that the Veteran's erectile dysfunction is related to DM.  The Board finds that the examiner's opinion is adequate and probative as it is based on review of the Veteran's medical history, the examiner provided clear conclusions based on supporting data, and offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Second, while the Veteran has attributed his erectile dysfunction to his service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition because such a determination cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The opinion of the VA examiner is therefore the only competent evidence that speaks to whether the Veteran's erectile dysfunction is related to his active service.

For the foregoing reasons, the Board finds that the preponderance of evidence is against a finding of service connection for erectile dysfunction, to include as secondary to service-connected DM, and the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


